0024Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2019
The response of the applicant has been read and given careful consideration.  Rejection of the previous action not repeated below are withdrawn in view of the arguments and amendments to the claims.  Responses to the arguments are presented after the first rejection they are directed to.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3,6,7 and 9-23 are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi 20160091789, in view of Yanai et al. JP 2003-238770 and Lamanna et al. 20040087690.
Horiuchi 20160091789 teaches compositions including EPICLON N695 (tri or higher polyfunctional epoxy), JER1004, JER1007, JER1009 or JER1256 combined with a photoacid generator and a silane coupling agent in PGMEA (solvent) (table 1 and 2, page 6-7). These compositions are coated on a PET substrate and dried to form a coating 15 microns thick. This was transferred to a substrate bearing a discharge energy generating element (heater) by lamination at 80 degrees C.  This is exposed using a mask to define the desired flow path.  This was then provided with composition 2 (table 3, page 7) using lamination. This was then exposed with a mask to define the desired discharge port.  The unexposed portions of the two layers were then removed by dissolution with PGMEA (solvent) and then cured by heating at 200 degrees C to form a discharge head [0044-0046].  
Yanai et al. JP 2003-238770 in example 8 a combination of 30 parts  methylated cyclohexene oxide (ceroxide 3000, alicyclic epoxy), 10 parts bis(3,4-epoxycyclohexylmethylene)adipate (ceroxide 2081), 40 parts bisphenol A epoxy (Epicoat 828), 20 parts Bisphenol A epoxy (solid, KRM2510), 20 parts polyol (UCC TONE30), 5 parts sulfonium photoacid generator SP-17), 5 parts silane coupling agent and 5 parts ion trap.  The was exposed using a mercury arc lamp and then contacted with the Ni plate and Si wafer [0014-0115].  By adding a polyol having two or more hydroxyl groups, the adhesive and peel strength are improved due to changes in the cure speed and increased flexibility these have a MW of 48-1000, more preferably 62-200 and they are used in amounts of less than 60 parts by weight, preferably less than 50 parts by weight based upon the epoxy, photocationic initiator and additives [0051].

Lamanna et al. 20040087690 teaches photoacid curable compositions which can be used as resists [0025]. These include those reacting epoxies (table 3-6).  Useful photoacid curing epoxies are disclosed Particularly useful examples include cyclic ether monomers, including epoxide monomers described in U.S. Pat. No. 4,985,340 and such description is incorporated herein by reference. A wide variety of commercial epoxy resins are available and listed in "Handbook of Epoxy Resins" by Lee and Neville, McGraw Hill, New York (1967) and in "Epoxy Resin Technology" by P. F. Bruins, John Wiley & Sons, New York (1968). Preferably, when used in conductive adhesives, the epoxy resins are "electronic grade," that is, low in ionic contaminants. Useful epoxy resins can include propylene oxide, epichlorohydrin, styrene oxide and epoxies based upon bisphenol A, such as, EPON-828-LS.TM. electronic grade epoxy resins available from Shell Chemicals, or novolac epoxies, such as, EPON-164.TM. (also available from Shell Chemicals) or their equivalents from other manufacturers. Additional useful epoxy resins include dicylopentadiene dioxide, epoxidized polybutadiene such as the Poly BD.TM. resins available from Elf Atochem, 1,4-butanediol diglycidyl ether, and resorcinol diglycidyl ether. Also useful are the cycloaliphatic epoxies, such as cyclohexene oxide and the ERL.TM. series of resins available from Union Carbide, such as vinylcyclohexene dioxide (ERL-4206.TM.), 3,4-epoxycyclohexylmethyl-3,4- -epoxycyclohexanecarboxylate (ERL-4221 .TM.), bis(3,4-epoxy-6-methylcyclohexylmethyl)adipate (ERL-4299.TM.); 1,4-butanediol diglycidyl ether, (for example, Heloxy 67.TM. available from Shell Chemical), polyglycidyl ether of phenol-formaldehyde novolak (e.g., DER-431.TM. and DER-438.TM., available from Dow Chemical Co., polyglycol diepoxide (e.g., DER 736.TM., available from Dow Chemical Co.), and mixtures thereof as well as mixtures thereof with co-curatives, curing agents or hardeners that also are well known. Representative of these well-known co-curatives or hardeners that can be used are acid anhydrides such as maleic anhydride, cyclopentanetetracarboxylic acid dianhydride, pyromellitic anhydride, cis-1,2-cyclohexanecarboxylic acid anhydride, and mixtures thereof [0119-0120].  The addition of polyols is disclosed as increasing toughness.  Useful include  mono- and poly-hydroxyl containing materials. Preferably, the hydroxyl-functional material is at least a diol. When used, the hydroxyl-functional material can aid in chain extension and preventing excess crosslinking of the epoxy during curing, e.g., increasing toughness of the cured composition. Useful hydroxyl-functional materials include aliphatic, cycloaliphatic or alkanol-substituted arene mono- or poly-alcohols having from about 2 to about 18 carbon atoms and two to five, preferably two to four hydroxy groups, or combinations thereof. Useful mono-alcohols can include methanol, ethanol, 1-propanol, 2-propanol, 2-methyl-2-propanol, 1-butanol, 2-butanol, 1-pentanol, neopenyl alcohol, 3-pentanol, 1-hexanol, 1-heptanol, 1-octanol, 2-phenoxyethanol, cyclopentanol, cyclohexanol, cyclohexylmethanol, 3-cyclohexyl-1-propanol, 2-norbornanemethanol and tetrahydrofurfuryl alcohol.  Polyols useful in the present invention include aliphatic, cycloaliphatic, or alkanolsubstituted arene polyols, or mixtures thereof having from about 2 to about 18 carbon atoms and two to five, preferably two to four hydroxyl groups. Examples of useful polyols include 1,2-ethanediol, 1,2-propanediol, 1,3-propanediol, 1,4-butanediol, 1,3-butanediol, 2-methyl-1,3-propanediol- , 2,2-dimethyl-1,3-propanediol, 2-ethyl-1,6-hexanediol, 1,5-pentanediol, 1,6-hexanediol, 1,8-octanediol, neopentyl glycol, glycerol, trimethylolpropane, 1,2,6-hexanetriol, trimethylolethane, pentaerythritol, quinitol, mannitol, sorbitol, diethiene glycol, triethylene glycol, tetraethylene glycol, glycerine, 2-ethy-2-(hydroxymethyl)-1,3-propanediol, 2-ethyl-1,3-pentanediol, 1,4-cyclohexanedimethanol, 1,4-benzenedimethanol, and polyalkoxylated bisphenol A derivatives. Other examples of useful polyols are disclosed in U.S. Pat. No. 4,503,211.  Higher molecular weight polyols include the polyethylene and polypropylene oxide polymers in the molecular weight (M.sub.n) range of 200 to 20,000 such as the Carbowax.TM. polyethyleneoxide materials available from Union Carbide, caprolactone polyols in the molecular weight range of 200 to 5,000 such as the Tone.TM. polyol materials available from Union Carbide, polytetramethylene ether glycol in the molecular weight range of 200 to 4,000, such as the Terathane.TM. materials available from DuPont, polyethylene glycol, such as PEG 200 available from Union Carbide, hydroxyl-terminated polybutadiene resins such as the Poly BD.TM. materials available from Elf Atochem, phenoxy resins, such as those commercially available from Phenoxy Associates, Rock Hill, S.C., or equivalent materials supplied by other manufacturers [0122-0126]. 
	It would have been obvious to modify the cited example of Horiuchi 20160091789  by adding polyols known to be useful in epoxy compositions to the first composition such 1,2-ethanediol, 1,2-propanediol, 1,3-propanediol, 1,4-butanediol, 1,3-butanediol, 2-methyl-1,3-propanediol- , 2,2-dimethyl-1,3-propanediol, 2-ethyl-1,6-hexanediol, 1,5-pentanediol, 1,6-hexanediol, 1,8-octanediol, neopentyl glycol, glycerol, trimethylolpropane, 1,2,6-hexanetriol, trimethylolethane, pentaerythritol, quinitol, mannitol, sorbitol, diethiene glycol, triethylene glycol, tetraethylene glycol, glycerine, 2-ethy-2-(hydroxymethyl)-1,3-propanediol, 2-ethyl-1,3-pentanediol, 1,4-cyclohexanedimethanol, 1,4-benzenedimethanol, and polyalkoxylated bisphenol A derivatives, the polyols disclosed in U.S. Pat. No. 4,503,211, higher molecular weight polyols include the polyethylene and polypropylene oxide polymers in the molecular weight (M.sub.n) range of 200 to 20,000 such as the Carbowax.TM,  polyethyleneoxide materials available from Union Carbide, caprolactone polyols in the molecular weight range of 200 to 5,000 such as the Tone.TM. polyol materials available from Union Carbide, polytetramethylene ether glycol in the molecular weight range of 200 to 4,000, polyethylene glycol, such as PEG 200 taught in Lamanna et al. 20040087690 having MW of 48-1000 with a reasonable expectation of improving the adhesive and peel strength due to changes in the cure speed and increased flexibility based upon the teachings of Yanai et al. JP 2003-238770.

The applicant argues a benefit when the composition is formed on a substrate which is uneven or has an opening in it. None of claims 1-3,6,7,9-23 recite this feature.  Therefore this arguments is not commensurate in scope with the coverage sought. The applicant argues that none of the references teach the use of both the tri or higher functional epoxy and the bifunctional epoxy with a MW of more than 5000. The newly applied Horiuchi 20160091789 teaches these limitations. 

Claims 1-3,6,7 and 9-23 are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi 20160091789, in view of Yanai et al. JP 2003-238770 and Lamanna et al. 20040087690, further in view of Robins 4503211.
Robins 4503211 teaches the addition of aliphatic or aromatic alcohols to epoxy compositions either as solvents or co-reactants.  Representative examples of suitable aliphatic alcohols having a hydroxy functionality of one include alkanols, monoalkyl ethers of polyoxyalkylene glycols, monoalkyl ethers of alkylene glycols, and others known to the art.  Representative examples of suitable monomeric aliphatic alcohols having a hydroxyl functionality greater than one include alkylene glycols (e.g., 1,2-ethanediol, 1,3-propanediol, 1,4-butanediol, 2-ethyl-1,6-hexanediol, bis(hydroxymethyl)cyclohexane, 1,18-dihydroxyoctadecane, 3-chloro-1,2-propanediol), polyhydroxyalkanes (e.g., glycerine, trimethylolethane, pentaerythritol, sorbitol) and other polyhydroxy compounds such as N,N-bis(hydroxyethyl)benzamide, 2-butyne-1,4-diol, 4,4'-bis(hydroxymethyl)diphenylsulfone, castor oil, etc.  Representative examples of suitable glycols include polyoxyethylene and polyoxypropylene glycols and triols having molecular weights from about 106 to about 10,000 corresponding to equivalent weight of 53 to 5,000 for the diols or 70 to 3,300 for triols; polytetramethylene glycols of varying molecular weight; copolymers of hydroxypropyl and hydroxyethyl acrylates and methacrylates with other free radical-polymerizable monomers such as acrylate esters, vinyl halides, or styrene; copolymers containing pendent hydroxy groups formed by hydrolysis or partial hydrolysis of vinyl acetate copolymers, polyvinylacetal resins containing pendent hydroxy groups; modified cellulose polymers such as hydroxyethylated and hydroxypropylated cellulose; hydroxy-terminated polyesters and hydroxy-terminated polytactones; and hydroxy-terminated polyalkadienes. Especially preferred are di, tri-, and tetraethylene glycol.  Useful commercially available aliphatic alcohols include glycols commercially available under the registered trademark "Polymeg" (available from Quaker Oats Company) including, for example, polytetramethylene ether glycols such as "Polymeg" 650, 1000 and 2000; glycols commercially available under the trade designation "Pep" (available from Wyandotte Chemicals Corporation) including polyoxyalkylene tetrols having secondary hydroxyl groups such as "Pep" 450, 550 and 650; polyols available under the commercial designation "PCP" (available from Union Carbide) including polycaprolactone polyols such as "PCP" 0200, 0210, 0230, 0240, 0300; aliphatic polyester diols available under the trademark "Paraplex U-148" (available from Rohm and Haas); saturated polyester polyols available under the registered trademark "Multron" (available from Mobay Chemical Co.) such as "Multron" R-2, R-12A, R-16, R-18, R-38, R-68 and R-74; hydroxypropylated cellulose having an equivalent weight of approximately 100 available under the trademark "Klucel E" (available from Hercules Inc.); and cellulose acetate butyrate ester having a hydroxyl equivalent weight of approximately 400 "Alcohol Soluble Butyrate" (available from Eastman Kodak).  Representation examples of suitable aromatic alcohols include phenols such as phenol, cardinol, m-cresol, 2-methyl-5-isopropylphenol (carvacrol), 3-methyl-6-tert-butylphenol, 2,4-dimethyl-6-tert-butyl phenol, guaiacol, m-, o-, and p-chlorophenol.  The amount of alcohol used in the compositions of the invention depends upon factors such as compatibility of the hydroxyl-containing material with the epoxide, the equivalent weight and functionality of the hydroxy-containing material, the physical properties desired in the final cured compositions, the desired speed of cure, etc.  Generally speaking, with increasing amounts of alcohol in the composition, the cured product exhibits improved impact resistance, adhesion to substrates, flexibility, and decreased shrinkage during curing, and correspondingly there is a gradual decrease in hardness, tensile strength and solvent-resistance.  Although both mono-functional and poly-functional hydroxy-containing materials provide desirable results in the compositions of the invention, use of the poly-functional hydroxy-containing materials is highly preferred for a majority of applications, although the mono-functional hydroxy-containing materials are particularly effective in providing low viscosity, solvent-free coating compositions. When using hydroxyl-containing organic materials having a functionality significantly less than 2 (e.g., to 1 to 1.5), amounts greater than about 0.2 equivalent of hydroxyl per equivalent of epoxy tend to provide cured compositions which are generally low in internal strength and tensile strength and are susceptible to solvent attack, and consequently may be unsuitable for some applications. This tendency becomes increasingly more apparent with increasing equivalent weight of the hydroxy-containing material. Accordingly, when using mono-functional hydroxy materials it is preferred that the equivalent weight thereof be no greater than about 250.  When poly-functional, hydroxy-containing organic material is used, an amount having up to one equivalent of hydroxy, preferably 0.2 to 0.5 equivalents of hydroxy per equivalent of epoxy can be used. Generally speaking, the higher the hydroxyl equivalent weight the more effective such material is in imparting a given degree of toughness and flexibility to the cured epoxy resin composition. Mixtures of hydroxyl-containing materials may be used, when desired. For example, one may use mixtures of two or more poly-functional hydroxy materials, one or more mono-functional hydroxy materials with poly-functional hydroxy materials etc.
	In addition to the basis above, it would have been obvious to modify the teachings of 
Horiuchi 20160091789, Yanai et al. JP 2003-238770 and Lamanna et al. 20040087690 by adjusting the amounts and/or specific polyols used to gain improved impact resistance, adhesion to substrates, flexibility, and decreased shrinkage during curing taught in Robins 4503211. 


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3,6,7 and 9-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11305538 in view of Lamanna et al. 20040087690 and Yanai et al. JP 2003-238770.
It would have been obvious to modify the claimed invention of U.S. Patent No. 11305538 which recites the steps for making a microstructure or liquid ejection head including using a composition including the combination of a trifunctional or higher epoxy resin ( claims 17, 4)and photoacid generator (claims 17) a bifunctional epoxy with a MW of 5000-10000 (claim 5)  by adding polyols known to be useful in epoxy compositions to the first composition such 1,2-ethanediol, 1,2-propanediol, 1,3-propanediol, 1,4-butanediol, 1,3-butanediol, 2-methyl-1,3-propanediol- , 2,2-dimethyl-1,3-propanediol, 2-ethyl-1,6-hexanediol, 1,5-pentanediol, 1,6-hexanediol, 1,8-octanediol, neopentyl glycol, glycerol, trimethylolpropane, 1,2,6-hexanetriol, trimethylolethane, pentaerythritol, quinitol, mannitol, sorbitol, diethiene glycol, triethylene glycol, tetraethylene glycol, glycerine, 2-ethy-2-(hydroxymethyl)-1,3-propanediol, 2-ethyl-1,3-pentanediol, 1,4-cyclohexanedimethanol, 1,4-benzenedimethanol, and polyalkoxylated bisphenol A derivatives, the polyols disclosed in U.S. Pat. No. 4,503,211, higher molecular weight polyols include the polyethylene and polypropylene oxide polymers in the molecular weight (M.sub.n) range of 200 to 20,000 such as the Carbowax.TM,  polyethyleneoxide materials available from Union Carbide, caprolactone polyols in the molecular weight range of 200 to 5,000 such as the Tone.TM. polyol materials available from Union Carbide, polytetramethylene ether glycol in the molecular weight range of 200 to 4,000, polyethylene glycol, such as PEG 200 taught in Lamanna et al. 20040087690 having MW of 48-1000 with a reasonable expectation of improving the adhesive and peel strength due to changes in the cure speed and increased flexibility based upon the teachings of Yanai et al. JP 2003-238770.


Claims 1-3,6,7 and 9-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9599893 in view of Lamanna et al. 20040087690 and Yanai et al. JP 2003-238770.
It would have been obvious to modify the claimed invention of U.S. Patent No. 11305538 which recites the steps for making a microstructure or liquid ejection head including using a composition including the combination of a trifunctional or higher epoxy resin, a photoacid generator and a bifunctional epoxy with a MW of 5000-10000 (claims 1 and 7)  by adding polyols known to be useful in epoxy compositions to the first composition such 1,2-ethanediol, 1,2-propanediol, 1,3-propanediol, 1,4-butanediol, 1,3-butanediol, 2-methyl-1,3-propanediol- , 2,2-dimethyl-1,3-propanediol, 2-ethyl-1,6-hexanediol, 1,5-pentanediol, 1,6-hexanediol, 1,8-octanediol, neopentyl glycol, glycerol, trimethylolpropane, 1,2,6-hexanetriol, trimethylolethane, pentaerythritol, quinitol, mannitol, sorbitol, diethiene glycol, triethylene glycol, tetraethylene glycol, glycerine, 2-ethy-2-(hydroxymethyl)-1,3-propanediol, 2-ethyl-1,3-pentanediol, 1,4-cyclohexanedimethanol, 1,4-benzenedimethanol, and polyalkoxylated bisphenol A derivatives, the polyols disclosed in U.S. Pat. No. 4,503,211, higher molecular weight polyols include the polyethylene and polypropylene oxide polymers in the molecular weight (M.sub.n) range of 200 to 20,000 such as the Carbowax.TM,  polyethyleneoxide materials available from Union Carbide, caprolactone polyols in the molecular weight range of 200 to 5,000 such as the Tone.TM. polyol materials available from Union Carbide, polytetramethylene ether glycol in the molecular weight range of 200 to 4,000, polyethylene glycol, such as PEG 200 taught in Lamanna et al. 20040087690 having MW of 48-1000 with a reasonable expectation of improving the adhesive and peel strength due to changes in the cure speed and increased flexibility based upon the teachings of Yanai et al. JP 2003-238770.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
11433674 claims processes for forming ink jet heads.
JP-2008180879 teaches a similar composition, but does not include the recited bifunctional epoxy or the polyol
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        November 22, 2022